Per Curiam:

The application of the United States for an order vacating the stay order of the Court of Appeals entered January 21, 1960, and reinstating the decree of. the District Court, together with the request of the Attorney General of Louisiana for argument thereon, has been considered by the Court.
1. It appears, as respondents pointed out in their application to the Court of Appeals for the stay herein, that the issues in No. 64, United States v. Raines, now pending on appeal in this Court, are' pertinent to the disposition of this case. In view of this, and of the fact *951that the issues raised by this application are closely reláted to those involved on the merits of the controversy now before the Court of Appeals, the Court believes that, the entire matter should be considered at' one time. In light of the foregoing, and of the imminence of the State general election scheduled for April 19, 1960, the Court will entertain a petition for certiorari to review the judgement of the District Court, 28 U. S. C. §§ 1254 (1), 2101 (e)l' if filed by the Solicitor General on or before January 29, 1960. The petition may be filed in type-, written form. See the action of the Court as to Bolling v. Sharpe, 344 U. S., at 3.
Solicitor General Rankin- for the United States. Jack P. F. Gremillion, Attorney General of Louisiana, for respondents.
•2. In the event that such a pétition is so filed, the Court will hear argument upon the present application, the petition, and the merits, on February 23, 1960, the case to be set at the head of the calendar for that' day. See No. 549, Hannah v. Larche, and No. 550, Hannah v. Slawson, 361 U. S. 910, December 7, 1959.
3. The record, which may be filed in typewritten form, and the Government’s brief on all matters will be filed on or before February 10, 1960, and the answering briefs of the respondents will be filed on or before February 20, 1960. The Government may file a reply brief on or before February 22, 1960.